Judgment and order reversed and new trial granted, costs to abide the event, unless within twenty days plaintiffs stipulate to reduce the amount of the judgment to a sum representing the commission computed at the rate of three per cent on the *979rental for the first year, two and one-half per cent on the rental for the second year, two and one-half per cent on the rental for the third year and one per cent on the rental for each of the remaining two years, with interest from the 31st day of July, 1919, less the rentals which would have accrued to the defendants under the prior leases which were surrendered. If the amount due under this computation can be agreed upon by the parties, and the plaintiffs so stipulate, the judgment as so modified, and the order, are unanimously affirmed, without costs. The veidict of the jury in so far as it finds an agreement by defendants to pay commission at the rate of five per cent is reversed as against the evidence, and this court finds that there was no sufficient evidence of a five per cent rate of commission on Brooklyn property to justify submission of the question to the jury. We are also of opinion that it was error to receive in evidence the letter of the'vice-president of the Brooklyn Real Estate Brokers, and the record of the special meeting of that body in September, 1919, as evidence against defendants. Black-mar, P. J., Mills, Rich, Putnam and Kelly, JJ., concur. Settle order on notice.